COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                    FORT
WORTH
                                        NO.  2-09-042-CR
 
 
JAMES
CARROLL FRANKLIN                                                  APPELLANT
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
               FROM THE 271ST
DISTRICT COURT OF WISE COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered AAppellant=s Motion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f). 
PER CURIAM
 
PANEL: GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: July 16, 2009




[1]See Tex. R. App. P. 47.4.